Abatement Order filed October 5, 2021




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-21-00452-CV
                                 ____________

                     ZHILI “JENNY” ZHAO, Appellant

                                      V.

                      YUE “MARK” WANG, Appellee


                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-49317

                           ABATEMENT ORDER

      In requesting an extension of time to file appellee’s brief and a
postponement of this case’s submission, the parties noted they are working to
mediate the case next month.     Accordingly, the court ORDERS the appeal
ABATED for a period of sixty days to allow the parties an opportunity to mediate
the case.


                                       1
      If mediation fully resolves the issues in the case, the court ORDERS the
parties to file a motion to dismiss the appeal, other dispositive motion, or a motion
for additional time to file the dispositive motion, within 10 days of the conclusion
of the mediation.

      The court ORDERS the appellate timetable in this case suspended for 60
days from the date of this order.

      The appeal is ABATED, treated as a closed case, and removed from this
court’s active docket for a period of sixty days. The appeal will be reinstated on
this court’s active docket after sixty days. Any party may file a motion stating
grounds for reinstating the appeal before the end of the sixty-day period. In the
event mediation does not resolve this case within sixty days and the case is
reinstated, appellee’s brief shall be due December 6, 2021.

      Any party may also file a motion to dismiss the appeal or other dispositive
motion at any time. Any party may file a motion to extend the abatement period
for completion of mediation or to finalize a settlement.



                                    PER CURIAM



Panel Consists of Justices Wise, Bourliot, and Zimmerer.




                                          2